Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed May 2, 2022. Claims 26-45 have been added while claims 1-3, 5, 9-10, 12-18, and 23-25 are currently amended. Claims 1-45 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (US PGPub No:  2017/0223807) in view of Tan et al (US PGPub No: 2017/0005860), hereafter referred to as Recker and Tan, respectively.

With regards to claim 26, Recker teaches through Tan, a lighting control device comprising:  a communication circuit; and a control circuit configured to: receive an association message comprising a configuration identifier from a mobile device (Recker teaches a user being allowed to configure a single or a group of lights using their computer connected to an adapter; see paragraph 320, Recker. Such a remote control can be a computer or mobile device such as a smart phone; see paragraphs 184, 219, and 697, Recker. The user can interact with the system using a GUI; see paragraphs 318 and 370, Recker); 

transmit, in response to receiving the association message, device identification data to the mobile device; receive, in response to transmitting the device identification data to the mobile device, a joiner request message from a commissioner device that is configured to join the lighting fixture to a network (see Tan below). 

In the same field of endeavor Tan also teaches an approach to controlling networked lights; see abstract, Tan. In particular, Tan explains the network comprises a commissioning device, lighting devices, and controller devices such as phones; see paragraphs 6, 19, and 23, Tan. Tan goes on to detail how the controller device (phone) can receive binding information associated with at least one lighting device, from the commissioning device; see paragraph 41, Tan. The binding information can comprise network identification information and is used to group nodes together; see paragraph 41, Tan. By providing information to the controller device, it is easier to set the controller with the network. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Tan with those of Recker to ease replacement of a controller within the network; see paragraph 54, Tan.

With regards to claim 27, Recker teaches through Tan, the lighting control device wherein each lighting fixture of the plurality of lighting fixtures is configured to indicate that the lighting fixture has been associated with the respective configuration identifier by providing a first feedback type (Blinking and colors can be used to indicate status of the lighting; see paragraph 378, Recker. Finally see paragraphs 177 and 213 in Recker for feedback and color of lighting. By using colors and blinking  to convey data, the user is able to get status information with greater ease. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Tan with those of Recker to easily convey status information to users).  

With regards to claim 28, Recker teaches through Tan, the lighting control device wherein each lighting fixture of the plurality of lighting fixtures is configured to provide the first feedback type by illuminating in a first color (Recker teaches changing the LED colors based on RFID tag presence; see paragraph 220, Recker. Blinking and colors can be used to indicate status of the lighting; see paragraph 378, Recker. Finally see paragraphs 177 and 213 in Recker for feedback and color of lighting. By using colors and blinking  to convey data, the user is able to get status information with greater ease. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Tan with those of Recker to easily convey status information to users).  

With regards to claim 29, Recker teaches through Tan, the lighting control device wherein each lighting fixture of the plurality of lighting fixtures is configured to: monitor a first wireless communication link for the respective association message; and after receiving the respective association message, alternately transmit the respective device identification data using the first wireless communication link and monitor a second wireless communication link for a joiner request (Tan teaches leaving a second network when joining information is received, the first network is then relied upon; see paragraphs 12 and 36, Tan. By supporting two networks, one can be dedicated for joining using a separate and easier approach. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Tan with those of Recker to provide options and easing the network joining process; see paragraph 35, Tan).  

With regards to claim 30, Recker teaches through Tan, the lighting control device wherein after being joined to the network, each lighting fixture of the plurality of lighting fixtures is configured to communicate using the second wireless communication link (Second network can be used by some devices; see paragraph 27, Tan. By supporting two networks, one can be dedicated for joining using a separate and easier approach. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Tan with those of Recker to provide options and easing the network joining process; see paragraph 35, Tan).  

With regards to claim 31, Recker teaches through Tan, the lighting control device wherein the device identification data comprises one or more of a respective address, a respective joiner ID, or a respective unique identifier of each of the plurality of lighting fixtures (Tan explains the binding information having network identifying information, physical location information, service information, node information, and cluster/group ID; see paragraph 41, Tan. Tan goes on to detail how the controller device (phone) can receive binding information associated with at least one lighting device, from the commissioning device; see paragraph 41, Tan. The binding information can comprise network identification information and is used to group nodes together; see paragraph 41, Tan. By providing information to the controller device, it is easier to set the controller with the network. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Tan with those of Recker to ease replacement of a controller within the network; see paragraph 54, Tan).  


Response to Arguments
Applicant’s arguments with respect to claims 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-25 and 32-45 are not rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455